Citation Nr: 1026253	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for coronary artery disease (CAD), status post bypass 
graft.

2.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy, right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.S.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision that granted 
service connection for coronary artery disease, status post 
coronary bypass graft, and assigned a 10 percent disability 
rating, and an October 2006 rating decision that denied increased 
ratings for the Veteran's service-connected bilateral lower 
extremity neuropathy, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a Board hearing, held by the 
undersigned, in March 2008.  The hearing transcript has been 
associated with the record.

These issues were remanded by the Board for further development 
in September 2008.

The Board further notes that, during the January 2009 VA 
neurological examination, the Veteran was diagnosed with 
peripheral neuropathy of the bilateral upper extremities thus 
raising the issue of service connection for that disorder.  As 
such, the Board refers this issue to the RO for all additional 
development.


FINDINGS OF FACT

1.  Prior to January 12, 2009, the Veteran's CAD, status post 
bypass graft,  has not been shown to have been productive of a 
workload of 7 metabolic equivalents (METs) or less, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray; left ventricular dysfunction with an 
ejection fraction of 50 percent or less, more than one episode of 
acute congestive heart failure within any one year; or chronic 
congestive heart failure.

2.  From January 12, 2009, the Veteran's CAD, status post bypass 
graft, has been shown to have been productive of a workload of 7 
METs, but no less, resulting in angina, however an ejection 
fraction of 50 percent or less, more than one episode of acute 
congestive heart failure within any one year; or chronic 
congestive heart failure, has not been demonstrated.

3.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by moderate incomplete paralysis.

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to January 12, 2009, the criteria for an initial rating 
in excess of 10 percent for CAD, status post bypass graft, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.104, Diagnostic Codes 7005-7017 (2009).

2.  From January 12, 2009, the criteria for an initial rating of 
30 percent for CAD, status post bypass graft, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, 
Diagnostic Codes 7005-7017 (2009).

3.  The criteria for a disability rating of 20 percent for 
peripheral neuropathy of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8721 (2009).

4.  The criteria for a disability rating of 20 percent for 
peripheral neuropathy of the left lower extremity have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8721 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in November 2005 
and September 2006, issued prior to the initial adjudication of 
his claims, informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the evidence VA 
would seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  Letters dated in March 
2006 and September 2006 also informed of the information 
necessary to establish an effective date or disability rating.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's CAD claim, the Board notes that an 
initial higher rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated.  Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  Therefore, adequate notice was provided 
to the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2009).

As to the Veteran's peripheral neuropathy claims, the Board is 
aware of the Court's recent decision in Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life].  However, the Court's decision in 
Vazquez-Flores was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA 
examinations to assess the scope of his CAD and peripheral 
neuropathy in January 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as each is predicated on a 
reading of pertinent medical records and provided findings 
relevant to the applicable rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to both issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination reports are thorough and supported by the record.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Ratings

Introduction

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  Here, 
staged ratings are not necessary for the evaluation of peripheral 
neuropathy of either lower extremity in order to render an 
accurate disability picture throughout the appellate period.  
However, with regard to CAD, the evidence of record has 
established that two stages are required in order to adequately 
evaluate the Veteran's disability picture throughout his appeal.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  




Coronary Artery Disease (CAD)

In this case, the Veteran's CAD has been evaluated under the 
Schedule of Ratings for the Cardiovascular System, found in 38 
C.F.R. § 4.104, under Diagnostic Codes 7005-7017.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the rating assigned; the additional code is shown after 
the hyphen.  See 38 C.F.R. § 4.27 (2009).  Under Diagnostic Codes 
7017 (coronary artery bypass grafting) and Diagnostic Code 7005 
(arteriosclerotic heart disease (coronary artery disease)), a 10 
percent evaluation is warranted when a workload of greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required. A 30 percent rating is 
assigned when a workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 
percent rating is warranted for more than one episode of acute 
congestive heart failure in the past year; or when a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when there is 
a left ventricular dysfunction with an ejection fraction of 30 to 
50 percent. A 100 percent rating is assigned where there is 
chronic congestive heart failure; when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017.

In November 2005, the Veteran was diagnosed with severe three-
vessel disease with an ejection fraction of 60-65 percent.  The 
Veteran underwent coronary artery bypass grafting later that 
month.  Prior to that operation, he underwent cardiac 
catheterization.  In a January 2006 rating decision, the RO 
granted service connection and assigned a temporary total rating 
for the Veteran's CAD, status post bypass graft effective from 
November 14, 2005, and with the assignment of a 10 percent rating 
effective from March 1, 2006.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7017 (providing a 100 percent disability rating for three 
months following hospital admission for surgery).

In conjunction with the Veteran's disability claim, he was 
afforded a VA examination in September 2006.  The Veteran 
reported that, since his operation, he experienced marked 
weakness and fatigue, as well as angina.  He did not report 
exertional dyspnea or pedal edema.  Following a physical 
examination, there was no neck vein distention or carotid bruits.  
The heart demonstrated a normal sinus rhythm without murmur, rub, 
or gallop.  The examiner diagnosed the Veteran with CAD, status 
post-coronary bypass graft.  An addendum, issued in October 2006 
following an echocardiogram, noted an estimated ejection fraction 
of 60 percent without pericardial effusion, intracardiac mass, 
thrombus, or gestations.  A stress test was positive for ischemic 
abnormalities, and a workload of 7.4 METs was recorded.  See VA 
examination report and addendum report, September and October 
2006.

Following a Board remand in September 2009, the Veteran was 
afforded an additional VA examinations in January 2009.  At that 
time, it was noted that heart rhythm was normal, and murmur was 
absent, as was click and pericardial rub.  Following a stress 
test, 7.0 METs were achieved prior to termination for moderate 
chest pain.  The diagnosis of multi-vessel coronary artery 
disease was confirmed.  See VA examination report, January 12, 
2009.

The Board has also reviewed VA outpatient treatment reports of 
record.  Although continued treatment for CAD was noted 
throughout the appellate period, findings more severe than those 
noted on the most recent examination were not found.

Prior to January 12, 2009, an initial rating in excess of 10 
percent is not warranted.  As discussed above, a higher 30 
percent rating when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  Here, 
there is no evidence to support a higher 30 percent rating.  An 
echocardiogram conducted on September 18, 2006, noted no 
hypertrophy or dilatation, and ejection fraction was 60 percent.  
The Veteran achieved a maximal workload of 7.4 METs. As such, the 
overall disability picture portrayed by the evidence prior to the 
Veteran's most recent VA examination does not correspond to the 
criteria found in the 30 percent disability rating.

As noted above, the Veteran's January 12, 2009, VA examination 
included a stress test in which a maximal workload of 7.0 METs 
was achieved.  Further, that test was concluded due to the 
Veteran's reports of chest pain (angina).  Because a 30 percent 
rating is warranted when a workload of greater than 5 METs but 
not greater than 7 METs results in angina, the Veteran has met 
the applicable criteria for a higher rating.  However, a rating 
of 60 percent is not warranted, as there is no medical evidence 
within the Veteran's claims file demonstrating more than one 
episode of acute congestive heart failure in the past year; or 
when a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is a left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Therefore, an evaluation of 30 
percent for CAD, status post bypass graft, but no higher, is 
warranted from January 12, 2009.

Peripheral Neuropathy, right and left lower extremities

The Veteran contends that his peripheral neuropathy of the lower 
extremities is more severe than indicated by the 10 percent 
disability ratings previously assigned.  His disability has been 
rated by the applicable Diagnostic Code provisions providing the 
rating criteria for disabilities of the external popliteal 
(common peroneal) nerve.  Under these provisions, mild incomplete 
paralysis warrant a 10 percent disability rating.  Moderate 
incomplete paralysis warrants a 20 percent disability rating, and 
severe incomplete paralysis warrants a 30 percent disability 
rating.  Complete paralysis; foot drop and slight drop of the 
first phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of the proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes, warrant a 40 percent disability 
rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8721.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to a varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  See 38 C.F.R. § 4.124a (2009).

Following the Veteran's claim for an increased rating in August 
2006, he was afforded a VA neurological examination in September 
2006.  At that time, a 1-2 year history of peripheral neuropathy 
was noted, with no history of hospitalization.  The Veteran 
reported symptoms of paresthesias and loss of sensation to the 
bilateral lower extremities (right and left feet).  Following 
objective testing, normal coordination, orientation were noted.  
There was no motor loss, bilaterally.  Sensory loss was noted on 
the left side (slight impairment to light touch on the sole of 
his foot), though right-sided sensory loss was not observed.  
Babinski sign was negative, bilaterally.  Deep tendon reflexes 
were 2+.  The examiner noted in an October 2006 addendum that 
EMG/NCS done in September 2006 revealed moderately severe, 
sensory-motor, axonal peripheral neuropathy and borderline 
bilateral carpal tunnel syndrome.  See VA examination report, 
September 5, 2006.

Following a September 2008 Board remand, the Veteran was afforded 
an additional VA neurological examination in January 2009.  The 
Veteran reported a history of numbness and tingling in his feet 
beginning in 2002 or 2003.  The Veteran reported that the 
symptoms gradually progressed and became much more prominent 
following heart surgery in 2005.  He reported current numbness, 
tingling, burning, and stinging in his feet, from the ankles 
down, and in his fingertips.  While the examiner reviewed prior 
studies noting borderline carpal tunnel syndrome, it was noted 
that the Veteran's symptoms were more consistent with peripheral 
neuropathy.  On examination, reflexes were -3 in the upper 
extremities, and -2/3 following ankle jerks.  The Veteran's 
strength was normal in his upper and lower extremities, with no 
significant atrophy of any kind.  He was able to walk on his toes 
and heels.  A decreased sensation to pinprick up to his ankles, 
bilaterally, and in his fingertips (up through half of his 
hands), bilaterally, was observed.  Nerve conduction studies were 
consistent with axonal peripheral neuropathy.  The examiner 
further stated that the Veteran's peripheral neuropathy was 
manifested primarily by sensory deficiency, with significant 
sensory dysfunction and loss (as well as discomfort), though 
well-controlled with medication with regard to pain.  No 
significant motor deficits, of any kind, were demonstrated.

As noted above, when the involvement is on clinical examination 
wholly sensory, the rating should be for mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a (2009).  Here, the 
September 2006 examination yielded results indicating no motor 
loss, bilaterally, with sensory loss was on the left side (slight 
impairment to light touch on the sole of his foot), and noted 
that EMG/NCS showed moderately severe, sensory-motor, axonal 
peripheral neuropathy.  During the most recent VA examination, 
the examiner reported that the Veteran's peripheral neuropathy 
was manifested primarily by sensory deficiency, with significant 
sensory dysfunction and loss (as well as discomfort), though 
well-controlled with medication, and with no significant motor 
deficits, of any kind.  Therefore, although the manifestations of 
peripheral neuropathy in the Veteran's bilateral lower 
extremities appear on clinical examination to be wholly sensory 
in nature, the examiners noted that the deficiency was moderately 
severe on EMG and NCS testing, and significant, respectively.  
Based on these findings, the Board is of the opinion that the 
Veteran's disability, bilaterally, should be rated as moderate, 
incomplete paralysis that is most accurately reflected by a 20 
percent disability rating.  However, as the manifestations of the 
disabilities on examination appears to be wholly sensory in 
nature, a rating of 30 percent is not warranted at this time.

Conclusion

Finally, a review of the record reveals that the RO declined to 
refer the evaluation of any disability on appeal to the VA 
Undersecretary for Benefits or the Director, VA Compensation and 
Pension Service for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation provides 
that to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  

There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008). First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any issue discussed herein.  
The rating criteria are not inadequate.  Higher ratings are 
available for CAD (each stage), as well as for peripheral 
neuropathy of each lower extremity; however, the Veteran simply 
does not meet those criteria.  Therefore, the Board finds no 
basis for further action on this question.  

In light of the foregoing, the Board finds that a higher rating 
is not warranted, prior to January 12, 2009, for the Veteran's 
service-connected CAD.  However, higher ratings are warranted for 
CAD from January 12, 2009, and for peripheral neuropathy of each 
lower extremity.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must determine 
whether the evidence supports the Veteran's claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 10 percent for CAD prior to January 
12, 2009.  Accordingly, this claim for a higher initial rating 
must be denied. 









(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for coronary artery disease (CAD), status post bypass 
graft, prior to January 12, 2009, is denied.

Entitlement to an initial disability rating of 30 percent, but no 
higher, for coronary artery disease (CAD), status post bypass 
graft, from January 12, 2009, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no higher, 
for peripheral neuropathy, right lower extremity, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement a disability rating of 20 percent, but no higher, for 
peripheral neuropathy, left lower extremity, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


